UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                        No. 98-11077
                                      Summary Calendar


THOMAS SCOTT MOLLOY,
                                                                           Petitioner-Appellant,
                                              versus
J. KEITH PRICE, Senior Warden, PhD;
GARY L. JOHNSON, Director, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
                                                                        Respondents-Appellees.


                        Appeal from the United States District Court
                            for the Northern District of Texas
                                    (4:97-CV-173-Y)


                                         June 14, 1999
Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.
PER CURIAM:*
       Thomas Scott Molloy, a Texas state prisoner, appeals the denial of his habeas corpus
petition, filed under 28 U.S.C. § 2254. Molloy contends that his defense attorney’s prior
involvement as a prosecutor created a conflict of interest amounting to per se ineffective
assistance of counsel. Molloy also asserts that the denial of his application for habeas relief
by the state court is subject to de novo review.
       Molloy’s position with respect to the standard of review is without merit. As held by


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.
the district court in its order denying habeas relief, the proper standard of review for federal
habeas applications presenting mixed questions of law and fact, such as is herein presented,
is whether the state court decision unreasonably applied federal law.1
         Molloy’s contention that his defense counsel’s alleged conflict of interest constituted
ineffective assistance of counsel also lacks merit. Molloy has failed to satisfy the usual
ineffective assistance of counsel test – he has not demonstrated error by counsel falling
below the objective standard of reasonableness and which, with reasonable probability,
changed the result of the trial.2 Nor has he satisfied the more lenient standard arguably
applicable to this case; he has not established that an actual conflict of interest adversely
affected his counsel’s performance.3 Finally, Molloy’s requested application of a per se rule
of ineffective assistance of counsel is not warranted in this case.4
         Accordingly, we perceive no error in the district court’s judgment.
         AFFIRMED.




   1
       See U.S.C. § 2254(d)(1); Drinkard v. Johnson, 97 F.3d 751 (5th Cir. 1996).
   2
       Strickland v. Washington, 466 U.S. 668 (1984).
   3
       Cuyler v. Sullivan, 446 U.S. 335 (1980).
  4
   See United States v. Maria-Martinez, 143 F.3d 914 (5th Cir. 1998), cert. denied, 119 S. Ct. 876
(1999).

                                                  2